Judgment of the Supreme Court, Nassau County, dated March 28, 1966, modified, on the law and the facts, by striking out of its second decretal paragraph the direction for dismissal of the third cause of action and by adding a decretal paragraph directing that defendant account to plaintiff for all securities purchased in the joint names of the parties and for the profits and dividends thereon. As so modified, judgment affirmed insofar as appealed from, without costs. The action is remitted to the court below for further proceedings consistent herewith. The record shows that defendant was active in purchasing securities, paid for to the extent of $21,000 by plaintiff, which were jointly owned. His purchases and profits and dividends therefrom should be accounted for by him. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.